Citation Nr: 0006408	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's countable income is excessive for 
improved pension purposes.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from December 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
dated in January 1995 that the veteran's countable family 
income was excessive for pension purposes.  In August 1997, 
the Board remanded the case for further development, and the 
file has now been returned to the Board.  

As a threshold matter, the veteran's initial claim was 
accompanied by medical evidence of his total mental 
disability due to Alzheimer's disease, and, as a result, all 
action on this claim has been taken by his wife.  The RO has 
required his wife to obtain the veteran's mark, and the 
signature of two witnesses, on documents submitted in 
connection with this claim.  However, where a claimant has 
been rated incompetent by VA or has a physical, mental, or 
legal disability which prevents the filing of an appeal on 
his or her own behalf, a Notice of Disagreement and a 
Substantive Appeal may be filed by a fiduciary appointed to 
manage the claimant's affairs by the Department of Veterans 
Affairs or a court.  38 C.F.R. § 20.301(b) (1999).  Thus, the 
veteran's wife should be appointed his fiduciary so that she 
may pursue the claim as the appellant, unless there are 
circumstances which warrant otherwise.  

This is particularly important in this case, where there is 
an outstanding hearing request in the appeal.  In this 
regard, the substantive appeal dated in February 1996, 
indicated that the veteran wanted a hearing before a member 
of the Board, to be held at the RO, and a video conference 
hearing was scheduled for May 1997.  However, in May 1997, 
the veteran's wife returned a form, declining the video 
conference hearing, and indicating that she preferred to wait 
for a future visit by a member of the Board.  However, a 
hearing was never scheduled.  

Moreover, although it appears that the RO has not been able 
to contact the veteran, it is unclear what measures have been 
taken.  In this regard, pursuant to the prior remand, 
additional information was requested from the veteran at his 
wife's address (he resides in a nursing home) in September 
1997.  No response was received, but there is no 
documentation in the file that this is not the correct 
address.  Moreover, there is a letter dated in September 1998 
from a VA nursing home, providing a new address for the 
veteran, effective in September 1998.  Although there is a 
memorandum from the veteran's representative, dated in May 
1999, stating that they were attempting to contact the 
veteran, and "whereabouts unknown" is noted on the 
Certification of Appeal, there is no documentation in the 
file, such as  a report of contact, or returned mail, that 
anyone attempted to contact the veteran at his new address, 
or attempted to locate his wife through that address.  
Although it is generally the responsibility of the claimant 
to inform VA of his or her correct address, in this case, the 
medical evidence of record indicates that the veteran is 
completely disabled due to Alzheimer's disease, and the RO 
has heretofore not recognized his wife as the appellant; 
consequently, she cannot be held legally responsible for 
actions required of an appellant.

Consequently, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to contact the 
veteran and his wife, beginning with the 
address noted on the September 10, 1998, 
letter from a VA nursing home, and 
continuing, if necessary, with the most 
recent known address of his wife, the 
telephone number contained on the form she 
returned in May 1997, and the VA nursing 
home itself.  All attempts to locate the 
veteran and his wife must be documented in 
the file.

2.  If the RO is successful in locating 
the veteran and his wife, the RO should 
appoint the veteran's wife as his 
fiduciary, and allow her to proceed as the 
appellant in this claim, unless the RO 
documents reasons why such an appointment 
is not appropriate.  If the latter, the RO 
should appoint another fiduciary, to 
pursue the appeal on the veteran's behalf.

3.  If the RO is able to locate the 
veteran, but not his wife, an appropriate 
fiduciary should be appointed, to pursue 
the appeal on the veteran's behalf.   

4.  Thereafter, the RO should schedule the 
veteran for a hearing, to be held at that 
RO, before a member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




